Citation Nr: 0016066	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  92-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of an 
injury to the right little finger, with resultant malfunction 
of the right hand, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.  

The issue on appeal arises from a November 1988 rating 
action, in which the aforementioned regional office (RO) 
confirmed a noncompensable evaluation for the veteran's right 
little finger/hand disability.  The veteran perfected an 
appeal with respect to that decision in November 1989, and 
the case was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  In October 1990, the Board 
remanded the matter to the RO for an additional medical 
examination.  After reviewing the report of the requested 
examination, the RO, in a February 1991 rating action, 
assigned an increased evaluation of 30 percent for the 
veteran's disability, effective from August 1988.  That 
notwithstanding, the veteran continued to express his 
disagreement with the disability evaluation that had been 
assigned, and the case was eventually returned to the Board.

In March 1994, the Board again remanded the matter to the RO, 
in order to have the veteran scheduled for additional 
examinations, and to attempt to obtain any relevant treatment 
records.  The RO undertook additional development, continued 
to deny the veteran's claim, and returned the case to the 
Board.  In April 1995, the Board remanded the veteran's claim 
a third time, since the examination conducted as a result of 
our second remand was incomplete.  

Consistent with the Board's 1995 Remand, another examination 
for VA purposes was conducted in April 1996, but the findings 
were considered insufficient by the RO to warrant an 
increased rating for the veteran's disability.  As a 
consequence, the case was returned to the Board, and, in a 
decision dated in August 1996, the Board also denied the 
veteran's claim for a rating in excess of 30 percent.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Veterans Appeals (redesignated, 
effective March 1999, as the Court of Appeals for Veterans 
Claims) and, in a November 1997 Memorandum Decision, the 
Court vacated the Board's August 1996 decision, and remanded 
the case to the Board for compliance with the instructions 
set out in its decision.  A copy of the Court's decision, 
dated November 19, 1997, has been placed in the claims file.  

In November 1997, the case was received by the Board from the 
Court, and there followed an exchange of communication 
between the Office of the Chairman of the Board and the 
veteran's representative.  In May 1998, the veteran's 
representative advised that there would be no new evidence or 
argument submitted with respect to the issue on appeal, and, 
early the next month, the Board remanded the veteran's case 
to the RO for the development needed to comply with the 
instructions contained in the Court's November 1997 decision.  
Subsequently dated records reflect that the veteran was 
examined for VA purposes again in 1999, after which a 
supplemental statement of the case was issued in October 
1999.  In due course, the case was then returned to the Board 
in Washington, DC. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The veteran's right little finger and hand disability is 
not shown to be productive of more than moderate incomplete 
paralysis of the ulnar nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of an injury to the right little finger, with 
resultant malfunction of the right hand, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 
4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 
5227, 7803, 7804, 8716 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran seeks to establish a rating in excess of 
that which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 
38 U.S.C.A. § 5107.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The veteran has asserted that the service-
connected disability at issue is worse than currently 
evaluated by the RO, and he has, therefore, stated a claim 
which is well grounded.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).

The Court has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal, and that this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
In this regard, it appears that all relevant treatment 
records identified by the veteran have been obtained, he has 
been examined in connection with this appeal, and it has not 
been argued that additional relevant evidence is available.  
In view of this, it is the Board's view that the duty to 
assist the veteran in the development of his claim has been 
accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working, or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992)

A review of the record reflects that, in a March 1946 rating 
action, the veteran was awarded service connection for a 
disability characterized as little finger, right hand, 
inability to completely flex.  This was evidently based on a 
review of the veteran's service medical records.  Those 
records revealed that, in January 1945, the veteran sustained 
a laceration to the palmar surface of the right fifth finger 
at the proximal interphalangeal joint, resulting in the non-
union of the flexor profundus tendon.  This was evidently 
treated surgically in June 1945, when a transplant of the 
sublimis tendon of the little finger of the right hand to the 
profundus of the same finger was accomplished.

Despite this surgery in service, however, the record reflects 
that, when the veteran was examined in connection with his 
discharge from service in December 1945, it was noted that he 
had an inability to completely flex and extend the 5th finger 
of the right hand due to contracture and adhesions that had 
resulted from his initial injury and subsequent surgery.  

As previously mentioned, after reviewing the foregoing 
evidence, the RO awarded the veteran service connection for 
his right little finger disability, and assigned a 
noncompensable disability evaluation, effective from December 
1945.  In June 1946, the RO received a statement from a 
private physician, Robert M. Cleary, MD. who had examined the 
veteran earlier that month.  Dr. Cleary reported that the 
veteran complained of some pain in the scar and an inability 
to fully flex the fifth finger.  Dr. Cleary's inspection 
revealed that the veteran's scar was well healed, but that 
there was some thickening and redness in the area.  He also 
noted that the veteran was unable to flex the distal joint, 
and that there was some limitation of motion of the mid 
phalangeal joint.  It was apparent to him that adhesions were 
caught on the palmar surface, although the flexor sublimis 
was working.  Although Dr. Cleary also noted there were some 
joint changes, limited motion and atrophy of the fingers, he 
opined that he did not believe any further surgery was 
necessary and that the condition as it presently existed was 
permanent.  He also estimated that the degree of disability 
to the finger was "about fifty per cent."  

Following the receipt of this information, the RO scheduled 
the veteran for an examination for VA purposes.  This was 
accomplished in November 1946.  The report from the 
examination revealed that the veteran reported no vocational 
time loss because of disability, and that he had not received 
any medical care since his discharge from service.  He did 
complain, however, of stiffness in the finger, an inability 
to obtain a good grip, and that the area would become blue at 
times.  The presence of two scars was noted, although the 
handwriting on the report is such that their precise location 
cannot be discerned.  It is clear, however, that the veteran 
had limitation of motion of the finger, as it was observed 
that he could not bring it into the palm, and that the finger 
could not be fully extended, even passively.  It was also 
noted that the veteran had a weak grip.  The diagnosis was 
laceration of the 5th finger, right flexor tendon, 
postoperative, with limitation of motion and occasional pain, 
discoloration, and weakness.  After reviewing this evidence, 
the RO confirmed the noncompensable evaluation assigned for 
the veteran's finger disability, in a January 1947 rating 
action. 

For the next 40-plus years, the veteran's finger disability 
remained rated as noncompensably disabling.  In 1988, the 
veteran submitted an informal application for an increased 
rating for his disability, and, in connection with that 
claim, the RO obtained copies of treatment records dated in 
1986 and 1988.  These, however, did not reveal any treatment 
for the veteran's finger disability, and his noncompensable 
evaluation was confirmed in a November 1988 rating action.  
As indicated in the Introduction to this decision, the 
veteran appealed that action to the Board, and in October 
1990, the Board remanded the claim in order to have the 
veteran examined.  

In February 1991, the veteran was examined pursuant to the 
Board's request.  The report from that examination revealed 
that there was a scar with transverse cracking on the ulnar 
side of the palm, just above the little finger.  The little 
finger itself had limitation of motion passively at the 
metacarpophalangeal joint in extension to 15 degrees, and 
limitation of flexion to 80 degrees.  Proximal 
interphalangeal and distal interphalangeal flexion were each 
reported as being achieved to 45 degrees.  Extension was to 
10 degrees.  Actively, the veteran could not close his fist 
completely, as the little finger remained in the semiflexed 
position with a 4.5-cm lag from the tip of the little finger 
to the palm.  On opening the hand, the little finger remained 
in its partially flexed position.  Strength, however, was 
described as fairly good.  The diagnosis was limitation of 
motion of the metacarpophalangeal joint, proximal 
interphalangeal joint, and distal interphalangeal joint of 
the affected finger, with resultant malfunction in the use of 
the right hand.  

After reviewing this 1991 examination report, the RO assigned 
a 30 percent disability evaluation for the veteran's 
impairment, now characterized as residuals, injury to right 
little finger, with resultant malfunction of the right hand.  
This award was made effective from August 1988.  

In April 1992, the RO received a statement from a private 
physician, George T. Hocker, MD, dated in November 1990.  In 
this statement, Dr. Hocker set forth that, as would be 
expected, the contracture of the veteran's right fifth finger 
had progressed over the years, and that it was now a "50% 
contracture deformity. . . ."  He also mentioned there was 
nerve damage and it appeared the transplanted tendon had 
grown to the palm of the hand.  In addition, Dr. Hocker 
commented that this condition limited the veteran's abilities 
to function with normal fine coordinating hand movements.  

The veteran submitted another statement from Dr. Hocker in 
March 1993.  This statement, also dated in March 1993, was 
substantially the same as the one previously provided by Dr. 
Hocker, indicating that the complete right hand was affected 
by this disability, although there was less than 100 percent 
paralysis.  Dr. Hocker again commented that there was obvious 
nerve damage, and that the transplanted tendon appeared to 
have grown to the palm of the hand.  No surgery was 
recommended to correct this condition, and Dr. Hocker 
repeated that the disorder limited the veteran's abilities to 
function with the normal fine coordinating hand movements.  

It is observed that, when the RO asked the veteran to provide 
the records of his treatment by Dr. Hocker, the veteran 
advised that Dr. Hocker never actually treated his hand.  
Rather, he had simply examined it.  In regard to any other 
postservice treatment the veteran might have received for his 
right hand, he advised, in a May 1994 statement, that those 
physicians who looked at his hand were deceased, and that the 
last time anyone other than a VA physician had looked at his 
hand had been in 1950.

In June 1994, the veteran underwent a neurological 
examination for VA purposes.  The report from this 
examination revealed that he had decreased ability to sense a 
pinprick at his right 5th finger, and on the ulnar edge of 
the right hand distal to the wrist.  Nevertheless, he had 
full 5/5 strength throughout, except he could not flex the 
right 5th finger.  In April 1996, an examination of the 
veteran's peripheral nerves was accomplished for VA purposes.  
At that time, he complained of difficulty gripping, and 
persistent pain.  The report from this examination revealed 
that the examiner considered that the veteran's hand had good 
bulk and tone, but that the veteran could not flex his little 
finger.  There was also a significant scar on the little 
finger and wrist, and what was characterized as mild 
decreased sensory in the right little finger as compared to 
the left.  The rest of the examination revealed findings that 
were interpreted as being within normal limits.  The one 
exception was the presence of decreased vibration of the 
lower extremity, not relevant here.

The most recent VA examination of the veteran's right hand 
took place in May 1999.  At that time, he reported that his 
finger frequently gets in the way, as he is unable to move 
it.  This, he said, causes the finger to get caught on things 
and become injured throughout the day.  He stated that it 
also caused him to knock drinks over, and to drop things.  

The examination itself revealed that, at rest, the veteran's 
right little finger was abducted, with the distal 
interphalangeal joint flexed to 30 degrees.  There was no 
active flexion, adduction, or extension.  The only active 
range of motion of the little finger was abductor digiti 
minimi at 5/5 strength and opponens digiti minimi at 
approximately 2/5 strength.  The long and short flexors were 
0/5 strength, as were the extensors and the palmar interossei 
of the fifth digit.  Sensation to pinprick in the fifth 
finger was severely reduced, and it was moderately reduced in 
the rest of the digits of that hand.  The veteran was, 
however, able to appose the thumb and little finger, and 
range of motion at the wrist in flexion and extension was 
within normal limits.  The veteran's grip strength was 
considered functional, albeit reduced when compared to the 
left hand.  

In addition to the foregoing, the examiner commented that the 
veteran's right fifth finger was completely nonfunctional, 
and an annoyance when performing activities of daily living.  
Furthermore, it was felt that the veteran would be more 
functional had the finger been amputated in the past, 
although, at this point in the veteran's life, there was 
considered to be no reason to proceed with such an operation.  

As to the remainder of the hand, the examiner remarked as 
follows:

the only function lost is manipulation of the hand 
at the tight crevices is limited because of the 
finger adducted and stuck in that position and 
frequently gets in the way.  Also, he has loss of 
grip strength which probably minimally impacts his 
life, as he does still have a functional grip 
strength.  The remainder of the hand is 
functional.  

The examiner also commented that the veteran's peripheral 
neuropathy was likely related to his pernicious anemia (a 
non-service-connected disorder) and probably not related to 
the injury to the fifth digit.  

As to those considerations set forth in the judicial 
precedent Deluca v. Brown, supra, the examiner indicated that 
any weakness, fatigue, or incoordination was noted in the 
report, but it was acknowledged that, with flare-ups, the 
veteran may have decreased range of motion, but that this 
could not be quantified further without examining the veteran 
at such a time.  

Supplementary information, received the following month, 
reflected that there was no griffin claw deformity or atrophy 
present, and that the scars on the veteran's little finger 
and wrist were considered benign.  There was also no weakened 
flexion of the wrist.  

The veteran's disability has been evaluated under the 
provisions of Diagnostic Codes 5227, 8716.  Diagnostic Code 
5227 contemplates ankylosis of a finger other than the thumb, 
index, or middle finger, and provides for only a non-
compensable evaluation.  Diagnostic Code 8716 contemplates 
neuralgia as it effects the ulnar nerve.  If this is 
productive of complete paralysis of the ulnar nerve; with the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, with atrophy very marked in the 
dorsal interspace and thenar hypothenar eminences; with loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; with flexion of wrist weakened, a 60 percent rating is 
assigned when the condition affects the dominant extremity.  
(A 50 percent rating is assigned when this is present in the 
minor extremity, but since the veteran's disability 
apparently affects his major extremity, we will consider only 
the evaluations warranted for impairment to that (major) 
extremity.)  Severe incomplete paralysis of the ulnar nerve 
of the major extremity is assigned a 40 percent rating, and 
moderate incomplete paralysis of the ulnar nerve of the major 
extremity is assigned a 30 percent rating.  Mild incomplete 
paralysis of the ulnar nerve is assigned a 10 percent rating, 
whether it affects the major or minor extremity.  

In addition to the foregoing, the Board notes that,under the 
provisions of Diagnostic Code 7803, a superficial, poorly 
nourished scar, with repeated ulceration, is assigned a 10 
percent rating, and, under Diagnostic Code 7804, a 
superficial scar that is tender and painful on objective 
demonstration is assigned a 10 percent rating.  

The Board also observes that Diagnostic Code 5156 could be 
considered in evaluating the veteran's disability, if the 
veteran's finger disability were considered to be analogous 
to an amputation.  Under this code, a 10 percent rating is 
warranted when a little finger amputation is without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  A 20 percent rating, the highest rating 
under this code, is warranted when the amputation includes 
metacarpal resection, (with more than one-half the bone 
lost).  

The foregoing evidence demonstrates that the service 
connected disability effecting the veteran's right fifth 
finger has rendered that finger nearly motionless, and in a 
position that is permanently drawn in toward the palm.  As 
such, one could reasonably rate its impairment as analogous 
to an amputation.  Indeed, there is evidence suggesting that 
an amputation could be an improvement.  It must be noted, 
however, that the veteran's disability is already evaluated 
at the 30 percent level under Diagnostic Code 8716 for 
paralysis of the ulnar nerve, and the maximum schedular 
rating for a little finger amputation is only 20 percent.  
Therefore, assigning a 20 percent evaluation for the 
veteran's disability, pursuant to Diagnostic Code 5156, would 
provide no benefit to him.  In this regard, it is observed 
that assigning a separate 20 percent rating for amputation, 
as well as a 30 percent rating for paralysis of the ulnar 
nerve, would not be permitted, since that would amount to 
evaluating the same disability under different diagnoses.  
Such action, characterized as pyramiding, is to barred by 
law.  See 38 C.F.R. § 4.14.

In the Board's view, the evidence also fails to establish the 
presence of severe incomplete paralysis of the ulnar nerve, 
as would warrant the assignment of a rating in excess of 30 
percent, under Diagnostic Code 8716, for the veteran's 
disability.  In this regard, it is observed that there is no 
medical evidence reflecting that a griffin claw deformity was 
ever noted, and the records dated since 1990 do not reflect 
the presence of any atrophy.  Indeed, when examined in 1996, 
the veteran's hand was described as having good bulk and 
tone, and no atrophy was noted when he was examined in 1999.  
Furthermore, weakened flexion of the wrist has not been 
shown, and the veteran's hand strength was described as 
"fairly good" in 1991, and 5/5 in 1994.  While the veteran 
obviously had diminished right hand strength when examined in 
1999, he was nonetheless described as having functional grip 
strength.  Accordingly, the Board does not find that evidence 
demonstrating the presence of more than moderate impairment, 
as contemplated by Diagnostic Code 8716, for incomplete 
paralysis of the ulnar nerve, is shown in this case.  

The Board also observes that the disability affecting the 
veteran's hand and finger includes a scar.  In this regard, 
the veteran has contended, at various times throughout the 
appeal period, that his scar will crack and become painful 
during cold weather.  (See correspondence from the veteran 
dated in November 1988, April 1992, and April 1994.)  The 
evidence in this regard does show that, when the veteran was 
examined in February 1991, the examiner commented that the 
veteran had a scar with transverse cracking on the ulnar side 
of the palm, just above the little finger.  It appears 
significant, however, that medical records dated thereafter 
fail to show any similar findings, and we note that, after 
1994, the veteran himself has failed to mention any such scar 
cracking.  When examined in 1999, the veteran's scar was 
described as benign.  Under these circumstances, we do not 
find that the evidence demonstrates that the veteran's right 
finger and hand scar may be considered poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration.  Accordingly, the criteria for a separate 10 
percent rating for the veteran's right hand/finger scar are 
not met.  

In reaching our decision that a rating in excess of 30 
percent for the veteran's right little finger/hand disability 
is not warranted, we have also given consideration to the 
comments by Dr. Hocker in his 1992 and 1993 statements.  
Nevertheless, the fact that the veteran was described as 
having a 50 percent contracture deformity affecting his 
finger does not mean that he has been 50 percent disabled 
overall.  Perhaps Dr. Hocker meant to convey that he thought 
the use of the veteran's finger has been diminished by 50 
percent, but even so, that does not translate to a reduction 
by 50 percent in the veteran's average impairment of earning 
capacity, so as to warrant an increased rating for VA 
purposes.  Moreover, the impairment described by Dr. Hocker 
was expressed in general terms, which do not permit direct 
application of the Schedule for Rating Disabilities which VA 
uses to establish the extent to which impairment is present.  

Further, the Board has considered other provisions which 
might provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups, as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra.  In 
this regard, however, we note that there is no medical 
evidence of any actual treatment for the veteran's 
finger/hand disability for many years, and none showing that 
he experiences any particular flare-ups of symptoms related 
to his finger/hand disability.  Indeed, while the most recent 
(May 1999) VA examiner acknowledged that the veteran may 
experience greater limitation of motion during a flare-up 
than was observed at the time of that examination, the 
veteran is already assigned a disability rating which exceeds 
that which would have been warranted even had the finger been 
amputated, with metacarpal resection.

In view of the foregoing, we believe that the 30 percent 
rating currently assigned for the veteran's disability 
contemplates all impairment arising from the residuals of his 
right little finger injury.  Therefore, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 as 
they relate to pain and any resulting functional impairment 
due to pain, including during flare-ups, a rating in excess 
of 30 percent is not warranted.


ORDER

An evaluation in excess of 30 percent for the residuals of an 
injury to the right little finger, with resultant malfunction 
of the right hand, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

